Citation Nr: 1317184	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  97-32 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations (SWATO).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1985 to September 1985, and from January 1991 to May 1991; he served in the SWATO from January 1991 to May 1991.  The Veteran also had a period of service between June 1988 to April 1989 where he was discharged under other than honorable conditions  as a result of willful misconduct.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The issue was last remanded by the Board in July 2012 for further development.  The requested development having been accomplished, the issue is now ready for adjudication.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  He has not requested a Board hearing.


FINDING OF FACT

A respiratory disability is not related to service, to include service in the Southwest Asia Theater of Operations.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability to include as a manifestation of an undiagnosed illness have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

An April 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  That letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

This matter was most recently before the Board in July 2012, when the case was remanded to the VA RO via the Appeals Management Center (AMC), in Washington, D.C. to afford the Veteran an additional VA examination.  All of the actions previously sought by the Board through its prior development requests have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Veteran was last afforded a VA examination in October 2012.  The examiner reviewed the Veteran's claims file in its entirety, examined the Veteran thoroughly and provided a cogent rationale for all opinions provided.  The Veteran has not argued, and the record does not reflect, that this examination and opinion were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  Moreover, additional treatment records have been added to the claims file.  Subsequently, a supplemental statement of the case (SSOC) was issued in February 2013, which continued the previous denial.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  

II.  Laws and Regulations

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2012). 
A discharge or release from service under other than honorable conditions because of willful and persistent misconduct is a bar to compensation.  38 C.F.R. § 3.12 (c)(4).  

Included in the claims file is an April 1994 VA administrative decision which determined that the service department's finding that Veteran's April 1989 discharge was under dishonorable conditions was not patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  The Board agrees with the findings of the April 1994 administrative decision as there are no factors of record to overturn such findings.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304(b).

Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more during a specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection.  38 U.S.C.A. § 1117(a)(2)  and 38 C.F.R. § 3.317(a)(2)(i).

Service connection for a disability due to an undiagnosed illness requires that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  There cannot be any affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans. VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  38 C.F.R. § 3.317(a)(2)(3).

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest Theater of Operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

A Veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service if it resulted from injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Factual Background

A March 1985 medical entrance examination noted normal lungs.  An October 1987 treatment record demonstrates that the Veteran reported smoking a pack of cigarettes per day.  

In a January 1991 report of medical history, the Veteran reported no shortness of breath, asthma, or pain or pressure in his chest.  In his April 1991 report of medical history, the Veteran reported no shortness of breath, asthma, or pain or pressure in the chest.  An April 1991 medical examination report noted normal lungs and chest.  In a June 1991 dental treatment note the Veteran reported that he did not have chest pain. 

An April 1992 VA medical center treatment note demonstrates that the Veteran was referred for a drug and alcohol rehabilitation and that he sought treatment for crack and alcohol dependence.  The Veteran reported that he had used crack since his return from Saudi Arabia in June [sic] 1991.

In a statement received in November 1992, the Veteran explained that he had a lung condition which was incurred during his military service in Saudi Arabia and Kuwait during Desert Storm.  He explained that in May 1991 he was told that he had a spot on his left lung following an x-ray and he was told that the spot might go away and that he did not worry about this until, at an April 1992 examination by his employer, additional spots were found on his lungs.  The Veteran stated that he experienced shortness of breath in the mornings and spit up black mucus.

The Veteran was examined in November 1992.  The Veteran reported at that time that he smoked ten cigarettes a day with a history of having smoked two packs a day for about thirteen years, until 1991.  

The Veteran explained that in Kuwait he was exposed to smoke from burning oil wells and that at the time he coughed severely and his sputum was dark.  He stated that he did not, however, require any treatment or hospitalization, and that there was no follow up treatment after discharge.  

On physical examination, lungs were clear without wheezes, rhonchi, or rales.  It was noted that pulmonary function tests were pending and the risks of tobacco use was discussed with the Veteran.  

An August 1993 Persian Gulf Registry report noted that the Veteran complained of difficulty breathing and that he coughed a black tar-like sputum.  He stated that this began immediately after returning from the Persian Gulf.  He described chest discomfort and explained that he smoked a half pack of cigarettes a day until three years prior and had been cutting down to smoking three cigarettes a day.  August 1993 x-ray reports were shown to demonstrate no acute disease or change since the November 1992 examination.  

At a June 1994 VA examination, the Veteran reported that he drank a beer occasionally and had no history of heavy drinking in the past.  The Veteran stated that he had smoked a pack of cigarettes per day until 1992 and smoked ten cigarettes per day thereafter.  He reported no history of drug abuse.  The Veteran explained that he was evaluated in September 1993 for sharp chest pain and also claimed a dry cough but no pathology was found.  Physical examination demonstrated clear lungs.  The Veteran was advised to quit smoking. 

In a November 1996 statement, the Veteran's mother explained that while he was on duty in the Gulf, her son called her on several occasions and that when he came back he was ill, suffering from stomach symptoms and fatigue.  In a December 1996 statement from a family friend, A.S. explained that as far back as December 1991, she noticed a change in the Veteran noting that he was tired and "down."  

In an April 1997 VA examination, the Veteran explained that he smoked one to two cigarettes a day but that he smoked 40 cigarettes a day until 1994.  The examiner noted that the Veteran denied drug abuse at his last examination but stated that he smoked marijuana between 1970 and 1994.  The Veteran described a frequent cough with sputum occasionally tainted with blood.  Physician examination revealed clear lungs.  The Veteran was advised to quit smoking.  

In August 1998, the Veteran testified before a Decision Review Officer.  During his hearing, the Veteran explained that he noticed trouble breathing almost immediately after he returned from Desert Storm.  He described bad congestion and coughing up a tarry substance and spitting up blood.  He stated that he went to a doctor at the VA in Houston for treatment.  He stated that he was directly "in the oil well fire area in Kuwait" and that he continued to have the same type of problems as he did in the military.  He stated that he believed that x-rays were taken right after he came back and that they noticed spots on his lungs which weren't there when he left for the Persian Gulf.  

In a July 2007 VA medical center treatment note, the Veteran reported that he continued to smoke a pack of cigarettes per day and described a chronic cough.  Under "ASSESSMENT" the examiner noted that she discussed the Veteran's chronic cough and physical examination findings as "pointing to COPD."  

A January 2008 VA examination report noted physical examination demonstrated a clear chest.  Chest x-rays were negative for obvious lung restrictions.  

A January 2008 addendum to the examination report showed pulmonary function test results demonstrated mild restriction.

In March 2009, the VA examiner provided a further addendum to the January 2008 examination report in which he stated that he did not know when the Veteran's restrictive airway disease started, and did not know whether it was possible that military exposure could have led to restrictive lung disease since it appeared to be very mild.  There were normal lung volumes and he was unable to determine the Veteran's etiology without resorting to speculation.  

In a June 2010 VA examination report, the Veteran reported a productive cough and dyspnea on mild exertion.  Chest x-rays were found to show normal volume without acute consolidation, with minor coarsening of lung markings, with minimal scarring, and with minimal degenerative change consistent with the Veteran's age.  While the problem presented was COPD with an onset date of 1996, the diagnosis was "normal"; COPD was not confirmed by pulmonary function testing.  

In an April 2011 VA examination, the Veteran described a twenty-six year pack per day smoking history, the Veteran reported the onset of respiratory symptoms, mainly shortness of breath with productive cough in 2004, however he also reported a non-productive cough in the 1990s.  He stated that he began to wheeze about three years prior and was given Albuterol which did not help.  The Veteran explained that he began smoking in the ninth grade, smoked about a pack per day, and quit around 2007.  

The VA examiner noted, however,  that other histories indicated that the Veteran had a cigarette consumption of two packs per day.  The examiner further noted that, following service, the Veteran worked in the newspaper industry where he was exposed to ink and rolls of recycled paper; he usually wore masks and he stated that he noticed no respiratory symptoms during his work.  

On October 2012 VA examination,  a chest x-ray revealed hyper-expanded lungs and pulmonary function test revealed obstruction of the small airways.  Following review of the claim file, the examiner opined that the Veteran's COPD was less likely than not incurred in or caused by exposure to chemicals, dust and environmental hazards during the Gulf War.  

The examiner explained that such exposure could possibly cause interstitial lung disease or "occupational" asthma.  The Veteran's current lung condition is COPD, manifested primarily by emphysema, confirmed by x-ray findings and pulmonary function tests.

This disease is caused by smoking cigarettes.  There is no evidence of interstitial lung disease or asthma which could be attributed to exposure to environmental hazards experienced in the Gulf War. 

The examiner stated that the studies conducted by the Institute of Medicine did not permit a conclusion regarding the presence, or absence, of association between respiratory conditions and deployment to the Gulf War.   

The examiner further noted that, although the Veteran stated that he started having breathing problems in the years following the Gulf War, there was no evidence of a permanent worsening of his COPD from this experience; in fact, in earlier years he was prescribed inhaled bronchodilators, which he no longer required.  

The examiner stated that the Veteran smoked for several years prior to military service and that there was no information concerning his baseline pulmonary function before, during, or in the years after the Gulf War.  The examiner explained that, as COPD continues to increase in severity as a person smokes, it was not possible to determine to what extent his present COPD may have been aggravated by smoke or chemicals without resorting to speculation.  

IV. Analysis

The Veteran served in the Southwest Asia Theater of Operations.  Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.  If the Veteran's symptoms are not found to be related to an undiagnosed illness, the issue then turns on whether the evidence is at least in equipoise that his respiratory disability is related to, or was aggravated by, service.

While the Veteran's mother and A.S. appear to indicate that the Veteran has an undiagnosed illness, neither is shown to have any medical expertise.  They are not competent to diagnose the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The lay evidence consists primarily, however, of the Veteran's own assertions that he experienced lung problems in service and since service and that his present lung conditions are due to his service.  However, the Veteran is neither credible nor competent.  

The Veteran's statements pertaining to his symptomology have been, to be generous, inconsistent.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Veteran has provided dramatically inconsistent reports of his symptomology, his smoking history, and his drug and alcohol abuse. 

The Veteran is, as a lay person, competent to testify about observed symptoms such as shortness of breath, chronic coughing, or chest pain.  However, the Board does not accept the Veteran's statements to be credible.  Thus, while the Veteran's observed symptoms of chest pain and coughing may have positively contributed to his claim that his symptoms began after his Persian Gulf Service, here, where his testimony is not found to be credible, lay observations are afforded no weight.

The preponderance of  the medical evidence weighs against the claim.  
The only competent medical evidence attributes the Veteran's diagnosed disability, COPD, to his smoking.  The Veteran's October 2012 VA examiner concluded that the Veteran's symptoms could not be related to service nor did the evidence demonstrate aggravation of the Veteran's symptoms due to his Persian Gulf Service.  

Significantly, the October 2012 VA examiner stated that it was not possible to determine the extent COPD may have been aggravated by his Persian Gulf War exposure.  The examiner found that there was no evidence of a permanent worsening of the Veteran's COPD as a result of his service and, in fact, it appeared that his symptoms had improved as time went on.  Thus, aggravation is simply not demonstrated by the record.

The evidence is also against a finding of direct service connection.  The Veteran is not shown to have complained of or received treatment for a lung disability in service, and the medical evidence of record clearly demonstrates a relationship between the Veteran's smoking and his claimed disability.  

The evidence of record does not contain a single medical opinion which relates the Veteran's present lung disability to service

The preponderance of the evidence is against the claim for service connection, there is no doubt to be resolved; and service connection for a respiratory disability is not warranted.


ORDER

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


